Andrias and Saxe, JJ.,
dissent in a memorandum by Andrias, J., as follows: We differ with the majority solely on the issue of whether defendant-appellant, Hunter Excavating Corp., can be held directly liable for plaintiff’s personal injuries based upon its alleged negligent performance of its snow removal contract with Metro-North.
Hunter was responsible for snow removal and sanding at the station pursuant to a written agreement with Metro-North. Such contract required Hunter to commence snow removal or *216sanding work as soon as possible, but in any event within one hour, after being notified by Metro-North’s Chief Engineer or his designee.
If so notified, Hunter was to remove any accumulation of snow, freezing rain, sleet, etc. Platforms, walkways, steps, access roads and parking lots were to be cleared to surface and coated with a sand/calcium chloride mixture to avoid slippery conditions. Hunter’s president, Donald H. Hunter, testified at his examination before trial, that, despite the provisions of the contract regarding notice from Metro-North, he did not wait for Metro-North to call him to perform his services and if it snowed or rained and then froze, he would go and plow the train station.
It is uncontested that, on January 31, 1996, the day before the accident, approximately two inches of snow had fallen. Mr. Hunter testified that his records indicated that, sometime after it stopped snowing on the afternoon of the 31st, he and his helpers had plowed and sanded the platform and the parking lot and roadway. That meant that they scraped the snow off down to the blacktop and sanded with calcium chloride. A snowblower was used to remove snow from the platform. Nothing in the record refutes that testimony or gives us any reason to question it and any inference that Hunter’s snow removal activities on the previous day created the specific sheet of ice upon which plaintiff slipped and fell more than 24 hours later or made the condition of the platform worse would, on this record, be pure speculation.
In its decision denying Hunter’s motion and Metro-North’s cross-motion for summary judgment dismissing the complaint, the IAS Court found that defendants had not met their burden of demonstrating that there is no issue of material fact as to whether they could not reasonably have been expected to notice and remedy the icy condition that allegedly developed, for whatever reason, by the morning of the accident or that Hunter was negligent in its snow removal efforts on the day preceding the accident.
On appeal, Hunter contends that it owed no duty to plaintiff and that there is no proof in the record that it had actual or constructive notice of the icy condition at the train station on the day of the accident. Plaintiffs counter that, contrary to Hunter’s contentions, it is unnecessary for them to establish either an independent duty to the plaintiffs in this case or notice of the hazard for liability to be imposed by a jury, inasmuch as it is well established in New York, in cases involving the removal of snow and ice, that a landowner or responsible third-*217party snow removal service may incur liability to an injured plaintiff if the snow and ice removal was performed in an improper or negligent manner. In this connection, plaintiffs, relying upon decisions of this Court in Jimenez v Cummings (226 AD2d 112) and Glick v City of New York (139 AD2d 402), contend that independent contractors, as well as those who would otherwise owe no duty to the public at large are, nevertheless, responsible for their own affirmative acts of negligence.
However, plaintiffs’ reliance upon those cases, as well as seven other cited cases decided by this and other departments, is misplaced since all but one involved a plaintiff’s claim directly against a landowner or a landowner’s claim against a third party. For example, in Jimenez v Cummings (supra), where a pedestrian slipped and fell on a patch of ice covered with light snow while walking her dog in front of defendants’ premises, suit was brought against the owners of the abutting premises, whose superintendent had attempted to clear the sidewalk. Likewise, in Glick v City of New York (supra), a pedestrian slipped and fell on an icy patch of sidewalk in front of a florist shop and the shop’s employees had undertaken to clear the sidewalk of snow. The only case cited by plaintiffs which involved a complaint by a pedestrian directly against a snow removal contractor is a Second Department case, Levensen v Berkey Professional Processing (122 AD2d 867), which was decided on Workers’ Compensation and procedural grounds not applicable here.
On the record before us, it is clear that Hunter did not, by virtue of its contract with Metro-North, assume “ ‘a duty to exercise reasonable care to prevent foreseeable harm to the plaintiff’ ” (Phillips v Young Men’s Christian Assn., 215 AD2d 825, 826, quoting Eaves Brooks Costume Co. v Y.B.H. Realty Corp., 76 NY2d 220, 226). Hunter’s snow removal contract was not “the type of comprehensive and exclusive property maintenance obligation contemplated by the Court of Appeals in Palka v Servicemaster Mgt. Servs. Corp. (83 NY2d 579) which the parties could reasonably expect to displace [Metro-North’s] duty as a landowner to maintain the property safely” (Phillips v Young Men’s Christian Assn., supra, at 826).
Furthermore, as in Phillips v Young Men’s Christian Assn. (supra, at 826), “plaintiff has failed to adduce evidence of his detrimental reliance on [Hunter’s] continued performance of its snow removal obligation [citations omitted] ‘or that defendant’s actions had otherwise “advanced to such a point as to have launched a force or instrument of harm” ’ (Bourk v National Cleaning [174 AD2d 827, lv denied 78 NY2d 858], at 828, quot*218ing Moch Co. v Rensselaer Water Co., 247 NY 160, 168) resulting in an independent duty to protect plaintiff (see, Downes v Equitable Life Assur. Socy. [209 AD2d 769], at 770).”
As to the question of notice to Hunter of the icy condition, unlike Seifert v Arlona Co. (205 AD2d 679), one of the cases cited by plaintiffs, where the Second Department found that the contract did not specify when the snow removal contractor was required to plow and sand and it was impossible to determine the parties’ contractual intention from the record, Hunter’s agreement with Metro-North specifies that it was to perform its services upon notification from Metro-North’s representative. That Hunter may have automatically responded if it snowed or rained and froze, does not, absent any evidence of notice from Metro-North, impose an additional duty upon Hunter to inspect or sand Metro-North’s premises in the event an icy condition arose after Hunter had plowed and sanded the station. Plaintiff and the majority would have us rewrite Hunter’s contract with Metro-North by imposing a duty to continually monitor or follow up on the changing conditions at the train station.
Finally, the majority agrees that plaintiffs’ attempt to assume the role of third-party beneficiaries of Metro-North’s contract with Hunter is without merit and is based upon their selective quotation from a clause in the contract which imposed responsibility upon Hunter for any damage to private vehicles, Metro-North property, etc., caused by its snow and ice removal activities. This is not the type of case where a plaintiff is struck by a contractor’s snowplow or trips over a shovel negligently left lying on the ground. Plaintiffs’ remedy was to sue, as they did, Metro-North as the responsible landowner and then, in the event that Metro-North was found liable in that it had actual or constructive notice of the icy condition which caused plaintiffs’ accident, Metro-North could seek, as it has, contractual indemnification from Hunter in its third-party action.
As to such third-party action, we have considered Hunter’s and Metro-North’s points requesting the grant of summary judgment dismissing it against Hunter as well as plaintiffs’ action against Metro-North and find them without merit since questions of fact exist as to actual or constructive notice to Metro-North and Hunter’s contractual obligation to indemnify Metro-North in the event the railroad is found liable to plaintiffs for damages.